Citation Nr: 0935849	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbosacral spine (back disability), currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to June 1984.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which increased the Veteran's rating 
for a back disability from 10 percent disabling to 20 percent 
disabling.  By a decision issued in November 2007, the Board 
denied an evaluation in excess of 20 percent.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The parties filed a Joint 
Motion to Remand the appeal in December 2008, and the Court 
issued an Order incorporating that motion in late December 
2008.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The December 2008 Joint Motion to Remand specifies that the 
March 2005 VA examination was not adequate for rating 
purposes, and directs that further medical opinion be 
obtained.  The required additional medical opinion 
necessitates Remand for further VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran an 
opportunity to identify any VA or non-VA 
provider who has treated him for back pain 
since March 2005, and to identify any 
facility at which diagnostic testing has 
been performed.  Identified records should 
be obtained.  

2.  The Veteran should be afforded the 
opportunity to provide evidence that he 
uses a brace, a cane, or other assistive 
device.  

3.  The Veteran should be advised of the 
types of alternative evidence which might 
assist him to substantiate the claim, 
including, but not limited to, statements 
from his employer, including employment 
clinical records, records of employment 
modifications, records of time lost from 
work with information as to the reason for 
the time lost, statements from fellow and 
former fellow employees, supervisors and 
former supervisors, or others who may have 
observed relevant symptoms, including in 
the community or at work.  

4.  The RO should obtain all clinical 
records of VA treatment of a back 
disability from March 2005.  

5.  The Veteran should be afforded VA 
examination of the back.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Evidence obtained during the course of 
this Remand should be reviewed.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Pertinent facts should be 
discussed in the written report.  The 
examiner should address the following:

Identify all symptoms of arthritis of the 
lumbosacral spine.  Report the range of 
motion measurements for the lumbar spine, 
in degrees.  Address whether there is 
objective evidence of pain, weakened 
movement, excess fatigability or 
incoordination on movement.  Conduct 
testing of the effect of repetitive 
movement.  Provide opinion as to whether 
there is likely to be additional range of 
motion loss due to any of the following: 
(1) pain on use, including during flare-
ups, or with repetitive motion; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  If 
testing of the effect of repetitive 
movement is not possible, provide an 
opinion regarding additional functional 
loss due to repetitive movement, including 
weakness, fatigability, or incoordination.  
The report should indicate the Veteran's 
range of motion of the lumbar spine, 
indicate where pain begins and ends in 
each plane of motion, and an opinion as to 
circumstances which would cause additional 
functional loss, such as the impact of 
flare-ups and of repetitive motion.  Where 
opinion as to additional functional loss 
is provided, the additional functional 
loss sh7udl be described in decrees or 
other objective measurement or standard.  

6.  After completion of the development 
directed above, review the claims files to 
determine whether any other development is 
required. 

7.  When all directed development has been 
conducted and the records associated with 
the claims files, readjudication should be 
completed.  If such action does not 
resolve the appeal, a supplemental 
statement of the case should be issued to 
the Veteran and his representative.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



